Citation Nr: 0201467	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  00-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for pseudofolliculitis 
barbae prior to May 10, 1999, on appeal from the initial 
grant of service connection. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The appellant had service from October 1986 to November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The veteran was granted service connection for 
pseudofolliculitis barbae by rating action in March 1999, 
effective September 1998.  A noncompensable (zero percent) 
evaluation was assigned.

In May 1999, the veteran disagreed with the noncompensable 
evaluation assigned.  In a July 1999 rating decision, the RO 
increased the evaluation of pseudofolliculitis barbae to 10 
percent, effective May 10, 1999.

In July 1999, the veteran submitted a signed statement in 
which he declared satisfaction with the grant of a 10 percent 
rating for pseudofolliculitis barbae.  However, in September 
1999, he disagreed with the effective date of May 10, 1999 
for the compensable rating.  The veteran's June 2000 VA Form 
9, Appeal to the Board, also confirms that his disagreement 
is only "with your effective date for compensation."  

The veteran disagreed with the initial disability rating 
assigned.  The RO thereafter increased the evaluation, but 
the increase was not made effective back to the date service 
connection was established.  In effect, the RO staged the 
veteran's initial rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (with an initial rating, the RO can assign 
separate disability ratings for separate periods of time 
based on the facts found).  The veteran has expressed his 
satisfaction with the 10 percent evaluation, but has 
disagreed with the staging of that rating.  Accordingly, the 
issue has been stated as on the title page hereof.



FINDING OF FACT

The veteran's pseudofolliculitis barbae has been manifested 
by itching of an exposed surface since September 28, 1998.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, and no more, 
are met from September 28, 1998.  38 U.S.C.A. §§ 1155, 5110 
(West 1991); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.20, 4.118, 
Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records reveal several shaving profiles 
in service, as well as a diagnosis of pseudofolliculitis 
barbae.  The separation physical in August 1992 made no 
mention of pseudofolliculitis barbae.

The veteran filed a claim for service connection for 
pseudofolliculitis barbae on September 28, 1998.  With his 
claim, he submitted a copy of a VA progress note dated 
September 2, 1998.  A diagnosis of pseudofolliculitis barbae 
was given, and prognosis for recovery from the condition was 
noted to be poor.  In connection with the claim, the veteran 
filed an authorization for release of his medical records, 
noting that his only treatment for the condition was at the 
James A. Haley VA Hospital in Tampa, Florida, and that 
treatment had begun on September 2, 1998.

The RO requested the veteran's treatment records from the VA 
hospital and notified the veteran that an examination would 
be needed.  VA treatment records showed that the veteran was 
seen on September 2, 1998, requesting a note stating that he 
could not shave because of the pseudofolliculitis barbae.  On 
examination, there were round papules with ingrown hair in 
the face and neck area.  On September 28, 1998, the veteran 
was seen in connection with his request for a note for his 
employer regarding shaving.  The examiner noted several 
follicular based papules, some of which were excoriated, in 
the bearded area of the face.  The diagnosis was 
pseudofolliculitis barbae.

In a VA examination in March 1999, the veteran reported a 
history of pseudofolliculitis barbae beginning after he 
entered service in 1986.  He had been treated with topical 
Clindamycin.  After exacerbations he was unable to shave with 
a regular blade, and could only use a clipper to trim the 
beard area.  In warm weather the condition was exacerbated.  
The examiner noted a few flesh-toned papules present in the 
beard area, more so on the neck.  There was no ulceration, 
exfoliation, or crusting present.

By rating action in March 1999 service connection for 
pseudofolliculitis barbae was granted and a noncompensable 
rating was assigned effective from September 22 [sic], 1998.

The veteran submitted a notice of disagreement in May 1999, 
with a medical report from Farooq Lateef, M.D., which noted 
pruritus and pseudofolliculitis barbae on the face.  The 
veteran complained that the condition itched.

Subsequently, by rating action in July 1999, the RO increased 
the rating for pseudofolliculitis barbae to 10 percent, 
effective from May 10, 1999, the date of Dr. Lateef's report.  
In disagreeing with the effective date of the 10 percent 
rating, the veteran contended that his condition had been 
manifested by exudation, itching, and marked disfigurement, 
from the date of the September 2, 1998, medical record.


II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to provide notice 
and assistance.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA has 
promulgated regulations implementing the VCAA.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA, because the Board's decision is favorable to the 
claimant.  Bernard, 4 Vet. App. at 394.  

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).

In connection with his claim for service connection, the 
veteran told the RO where he received treatment, and the RO 
obtained those treatment records.  The RO advised him that an 
examination was needed, and the veteran reported for the 
examination.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).  When the veteran later 
received private treatment, he provided a copy of that 
record.  Nothing in the record indicates the existence of 
private, VA, or other government records pertinent to the 
claim that VA could obtain to discharge its duty to seek such 
records.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(2)).  

The criteria for rating the veteran's skin condition were 
provided to him in the July 1999 rating decision.  There is 
no prejudice to the veteran in deciding his claim on the 
merits, because he has been told what the requirements are to 
establish entitlement to a higher evaluation, has been 
provided ample opportunity to present evidence meeting those 
requirements, and has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of whether the 
requirements of the VCAA have been substantially met by VA.  
As discussed above, every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to his case.  The Board's 
consideration of the implementing regulations in the first 
instance is likewise not prejudicial to the veteran, as the 
regulations do not provide substantive rights or 
responsibilities beyond those provided by the VCAA itself.

The Secretary having already provided every possible 
assistance indicated by the record or assertions of the 
veteran, there is no reasonable possibility that return of 
the claim to the RO for further efforts to assist would raise 
any reasonable possibility of substantiating the veteran's 
claim.  Remand for the RO to address the requirements of the 
Act in the first instance would serve no practical purpose.  
VA has discharged its duty under the VCAA and the Board may 
reach the merits of this appeal.

B.  Application of Law to Facts

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).  There is no specific 
rating code for pseudofolliculitis barbae, and it is rated by 
analogy to eczema under Diagnostic Code 7806.  A 
noncompensable rating is appropriate for slight, if any, 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area.  A ten percent rating is appropriate 
when there is exfoliation, exudation, or itching involving an 
exposed surface or extensive area.  For a 30 percent 
evaluation, there must be constant exudation or itching, 
extensive lesions, or marked disfigurement.

The first mention of itching in the veteran's treatment 
records appears in the private medical record dated May 10, 
1999.  The veteran did not mention itching when he filed his 
claim for service connection, nor did he mention it on VA 
examination or in VA treatment records.  However, the veteran 
has stated that the condition itches when he has lesions on 
his face, and his September 1998 treatment note did record 
round papules with ingrown hair on the face and neck.  It is 
likely that itching would be consistent with such a 
condition.  Furthermore, on the veteran's September 28, 1998, 
treatment record, several of the papules were excoriated, 
which is consistent with the veteran having scratched them.  
(Excoriation is defined as a scratch or abrasion of the skin, 
a self induced skin lesion, inflicted by the fingernails or 
other physical means.  Dorland's Illustrated Medical 
Dictionary 590 (28th ed. 1994).)  Giving the veteran the 
benefit of any reasonable doubt, it appears that the 
veteran's pseudofolliculitis barbae does itch when active, 
and it was active when he filed his claim for service 
connection in September 1998.  The condition is on his face 
and neck, which, while not an extensive area, is certainly an 
exposed one.  Accordingly, the evidence supports assignment 
of a 10 percent rating from the initial grant of service 
connection.

There is no objective evidence in support of a higher 
evaluation than 10 percent, and the veteran has indicated his 
satisfaction with the 10 percent rating.  Exfoliation and 
exudation are not mentioned in any records for the pertinent 
time period.  Even though the veteran stated in his September 
1999 statement that the condition was marked by itching, 
exudation and marked disfigurement, there is no objective 
evidence to show any disfigurement or exudation.  In fact, 
when the veteran originally filed his claim for service 
connection, he stated on his VA Form 21-4142 that the 
condition was "still affecting my personal appearance 
ocassionally [sic]."  There being no objective evidence to 
support a higher evaluation, the preponderance of the 
evidence is against assigning a rating higher than 10 percent 
for the period in question (from September 28, 1998, to May 
10, 1999).

The RO addressed the veteran's claim as one for an earlier 
effective date for a 10 percent evaluation, rather than as 
one for a higher staged rating on appeal from the initial 
grant of service connection.  It provided him notice of the 
laws and regulations pertinent to effective dates.  However, 
it also notified him of the rating criteria to evaluate his 
skin condition.  The veteran is not prejudiced by the Board's 
having addressed the issue as one subject to Fenderson, 12 
Vet. App. 119, as the decision is fully favorable to him.

The Board's grant of a ten percent evaluation effective 
September 28, 1998, is consistent with the law and 
regulations governing effective dates of awards.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (2001).  The effective date of 
an award of disability compensation shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later, for claims received more than one year after 
separation from service.  38 C.F.R. § 3.400(b)(2)(i) (2001).  
The veteran's claim was received more than one year after 
separation from service, so the award of compensation depends 
upon the date of receipt of the claim, or the date 
entitlement arose, whichever is later.

In this case the date entitlement arose is the same date as 
the date of the claim.  The September 28, 1998, treatment 
note showed evidence that the condition was active and it 
itched.  The veteran's claim was received that same date.  
(Although the RO established entitlement to service 
connection effective September 22, 1998, the Board is unable 
to find any claim received on that date.  It makes no 
difference to the date from which the compensation will be 
paid, as the period of payment may not commence until the 
first day of the month following the month in which the award 
became effective.  See  38 C.F.R. § 3.31.)


ORDER

Entitlement to a ten percent rating, and no more, for 
service-connected pseudofolliculitis barbae is granted, from 
September 28, 1998, to May 10, 1998, subject to the law and 
regulations governing the payment of monetary benefits.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


